Opinion by
Mr. Justice Potter,
The son of the plaintiffs in this case, a boy about fifteen years of age, was employed in the coal mine of the defendant, as a driver. He was struck by a runaway car, and severely injured. He was brought to the surface, and left in the engine house about half an hour, when he was placed ón a stretcher, two quilts thrown over him, and he was then carried by some workmen, a distance of about one mile, to his home. The day was cold and sleety, and the evidence tends to show that during the half hour required to make the journey, the clothing of the men, and the covering over the boy became wet and cold. A physician who was called to attend him, testified that, “The boy’s leg was so badly crushed that amputation was called for, was necessary. It was so badly injured and crushed that the only hope at all would be amputation. But he was in a dying condition at the time, dying as the consequence of shock, as the result of exposure and accident.”
The negligence charged against the defendant company, was its failure to provide an ambulance at its mine, as required by the Act of June 2, 1891, P. L. 176, sec. 1, art. VII, by which the boy might have been promptly and carefully removed to his home, after the injury. Counsel for defendant contend that the evidence that the death of the boy was due to this neglect to provide an ambulance, was not sufficient to be submitted to the jury. The trial judge instructed the jury that the substantial question in the case was, “Did this boy die by reason of the exposure to which he was submitted, by not being provided with an ambulance, or because of the injury inflicted by the car?” He then brought to their attention the testimony, as to the condition of the boy after he was struck by the car, and before he was taken home, and pointed out to them, that if the injuries were necessarily fatal, and if he would not have recovered, however carefully he might have been handled, during the removal, then the verdict should be for the defendant company; that the verdict could be in favor *221of the plaintiffs only, upon the proviso, that it was the exposure during the removal to his home, that caused the death of the boy.
In all this, we do not see that the trial judge committed any error. The question involved was one peculiarly appropriate for determination by the jury. The assignments of error are overruled, and the judgment is affirmed.